Citation Nr: 0939078	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active service from August 1950 to April 
1952; he also was a member of the Marine Corps Reserve, with 
various unverified periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board notes that the appellant's claims of entitlement to 
service connection for hearing loss and a right shoulder 
disorder were also denied in the December 2006 rating 
decision.  A Statement of the Case (SOC) that addressed all 
three claims was issued in May 2007.  The evidence of record 
does not contain any further correspondence from the 
appellant as to the hearing loss and right shoulder issues; 
the appellant's June 2007 VA Form 9 only addressed the right 
knee issue.  Because the appellant has apparently not 
completed the procedural steps necessary for an appeal on the 
hearing loss and right shoulder issues, the Board has not 
included either claim in its consideration of the matter on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

Review of the evidence of record reveals that the appellant 
is currently diagnosed with degenerative arthritis of the 
right knee.  An August 1957 service medical treatment record 
indicates that the appellant sought treatment for his left 
knee after falling over a large rock while on a field problem 
the previous night.  On physical examination, there was a 
contusion and the appellant was restricted to light duty.  A 
December 2001 private treatment report indicates that the 
appellant had undergone bilateral knee arthroscopies in 
approximately 1992 by a Dr. Kippinger.  An officer who served 
with the appellant has submitted a 2006 written statement in 
which he recalled that the appellant had seriously injured 
his knee while performing maneuvers in the field during a 
Marine summer camp.  The appellant has submitted written 
statements in which he reported incurring a right knee injury 
while in service.  A private orthopedist statement, dated 
January 31, 2007, indicates that the appellant's current 
degenerative arthritis of the right knee is likely caused by 
a military injury and that the injury described by the 
appellant could have caused the current degenerative 
arthritis.

It is well established that, while someone who is a layperson 
is not considered capable of opining on matters requiring 
medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supa.  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In this case, for example, the appellant is competent to 
describe his orthopedic symptoms, as well as the symptoms 
relating to his right knee problems.

The appellant was never afforded any VA medical examination 
of his right knee.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (the Court) has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the appellant displayed symptoms related to the claimed 
conditions while he was in service that have continued to the 
present.  The appellant has presented written statements to 
that effect.  In addition, there is in-service medical 
evidence showing treatment for a bruised knee and there is a 
private medical opinion that the appellant's current right 
knee arthritis could be related to an in-service injury.  In 
light of the existence of competent evidence of continuity of 
symptoms capable of lay observation, and a medical opinion 
relating to an in-service nexus for the current right knee 
arthritis, the Board finds that the duty to assist in this 
case requires that a VA medical opinion should be obtained on 
remand.

As previously noted, there is evidence of record indicating 
that the appellant underwent bilateral knee arthroscopies in 
1992.  VA is therefore on notice of records that may be 
probative to the claims.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).  In addition, records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO should obtain all of 
the relevant private and VA treatment records since April 
1952 not already of record and associate said records with 
the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  

The Court has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all VA medical care 
providers and treatment centers where he 
has been treated for any right knee 
problems since service.  The AMC/RO 
should obtain those records that have not 
been previously secured.  This should 
include clinic notes, nurses' notes, 
progress notes, operating room reports, 
physical therapy notes, imaging reports 
and all other information.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all other post-service 
medical care providers, private or 
government, who have treated him for his 
claimed right knee pathology.  In 
particular, the AMC/RO should search for 
the private medical records associated 
with the appellant's bilateral knee 
arthroscopies circa 1992 (Dr. Kippinger).  
After securing the necessary release(s), 
the AMC/RO should obtain all records, to 
include clinic notes, nurses' notes, 
progress notes, operating room reports, 
physical therapy notes, imaging reports 
and all other information.  

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
an orthopedic examination to determine 
the nature, extent, onset date and 
etiology of his claimed right knee 
pathology.  The claims file should be 
made available to and reviewed by the 
examiner.  Any studies, such as x-rays, 
deemed necessary should be performed.  

The examiner should consider the 
information in the claims file and the 
data obtained from the examination to 
provide an opinion as to the diagnosis 
and etiology of any right knee disorder 
found.  The examiner should offer an 
opinion as to whether the onset of any 
current disorder(s) is attributable to 
any period of the appellant's military 
service, including in the Reserve.

Specifically, the examiner must address 
the following questions and provide a 
full statement of the basis for the 
conclusions reached:  
        (a)  Is the appellant currently 
diagnosed with any chronic right knee 
disorder, including arthritis? 
        (b)  What is the likelihood, based 
on what is medically known about any such 
diagnosed disorder, including arthritis, 
that any of the appellant's claimed right 
knee pathology had its onset during the 
appellant's military service from August 
1950 to April 1952?
        (c)  What is the likelihood, based 
on what is medically known about any such 
diagnosed right knee disorder, including 
arthritis, that any of the appellant's 
claimed right knee pathology had its 
onset within one year of his separation 
from service in April 1952?
        (d)  What is the likelihood, based 
on what is medically known about any such 
diagnosed disorder, including arthritis, 
that any of the appellant's claimed right 
knee pathology had its onset in 
connection with an injury incurred by the 
appellant during any period of Marine 
summer camp ACDUTRA as described by the 
appellant?
        (e)  What is the likelihood, based 
on what is medically known about 
orthopedic disorders, including 
arthritis, that any right knee symptoms 
and/or diagnoses documented in service 
were symptoms of a chronic right knee 
disorder as opposed to some other 
pathology?

If the examiner can not answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The examiner should provide 
the rationale for the opinions provided.

5.  Upon receipt of the VA medical 
examination report, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the 
examination report as inadequate for 
evaluation purposes.).  

6.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the claim on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to the issue on 
appeal.  An appropriate period of time 
should be allowed for response.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

